                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

SHAWN W. McDIFFETT,                                      )
                                                         )
                                 Plaintiff,              )
                                                         )
v.                                                       )      Case No. 17-3037-JAR
                                                         )
CHARLES H. NANCE, et al.,                                )
                                                         )
                                 Defendants.             )


                                               ORDER

         Plaintiff, a federal inmate proceeding pro se, brings this action under 42 U.S.C. §

1983 alleging defendants were deliberately indifferent to his medical needs. He has filed

a motion (ECF No. 69) requesting copies of all filings in this case based on his belief that

his legal materials were destroyed by the Kansas Department of Corrections (“KDOC”)

when he was transferred from KDOC to federal custody. The KDOC defendants have

responded to the motion with evidence that plaintiff’s property was not destroyed but was

mailed to his wife, at plaintiff’s request and in accordance with KDOC policy.1 In addition,

the KDOC defendants served copies of the key documents in this case on plaintiff as a

courtesy on July 31, 2019. Plaintiff’s motion therefore is denied.


        1
            ECF No. 72 and accompanying exhibits.

                                                1

O:\ORDERS\17-3037-JAR-69.DOCX
        Plaintiff is hereby informed that, within 14 days after he is served with a copy of

this order, he may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion for review of this order. Plaintiff must file any

objections within the 14-day period if he wants to have appellate review of this order. If

plaintiff does not timely file his objections, no court will allow appellate review.

        Dated August 1, 2019, at Kansas City, Kansas.


                                                          s/ James P. O=Hara
                                                         James P. O'Hara
                                                         U.S. Magistrate Judge




                                             2

O:\ORDERS\17-3037-JAR-69.DOCX
